Citation Nr: 0923930	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-37 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Coda, Law Clerk





INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1964 to February 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2006 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2008).

The Veteran's service personnel records show that he served 
as a field artillery batteryman in Vietnam.  It is likely 
that he had substantial exposure to noise in service.  
Private treatment records from September 1997 show a notation 
of tinnitus.  May 2004 private audiometry was interpreted as 
showing that the Veteran has a bilateral high frequency 
hearing loss.  

The Veteran claims his hearing loss and tinnitus are related 
to noise trauma in service.  He has not been afforded a VA 
examination to determine whether he has a hearing loss 
disability by VA standards, and the etiology of any such 
disability.  His representative has requested such an 
examination.  

An examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  The Court has held that the requirement for 
evidence that a disability "may be associated" with service 
is a "low threshold" requirement.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

As the record shows diagnoses of bilateral high frequency 
hearing loss and tinnitus, and that by virtue of his 
artillery service the Veteran likely had substantial noise 
exposure in service (a known cause of these disabilities), 
the  low threshold standard for determining there is evidence 
suggesting a nexus to service (See McLendon, supra) is met.  
Consequently, an examination to secure a nexus opinion is 
necessary.

Accordingly, the case is REMANDED to the RO for 
the following:

1. The RO should arrange for an 
audiological evaluation of the Veteran 
(with audiometric studies) to determine 
whether he has a bilateral hearing loss 
disability by VA standards, and if so the 
likely etiology of such hearing loss and 
his tinnitus.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should note whether or not the 
Veteran indeed has a bilateral hearing 
loss disability as defined in 38 C.F.R. 
§ 3.385, and based on examination of the 
Veteran and review of the record, should 
provide opinions indicating whether any 
such hearing loss disability and the 
Veteran's tinnitus are, at least as likely 
as not (a 50 percent or better 
probability), related to his service, to 
specifically include exposure to artillery 
noise therein.  The examiner must explain 
the rationale for all opinions.

2.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

